REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest prior art of record.
	OZTURK et al. (United States Patent Application Publication No. US 2016/0037380 A1), hereinafter “OZTURK” discloses aspects related to scheduling communications in wireless networks using traffic aggregation.  A UE communicates with a first access point using a first RAT over a first connection to access a first wireless network, and with a second access point using a second RAT over a second connection. The UE can receive, from the first access point, one or more parameters for scheduling communications with the second access point.  The UE can also schedule communications with the second access point based at least in part on the one or more parameters (See OZTURK, Abstract).	In one example, OZTURK teaches that the one or more parameters may relate to a differential between a reported buffer status by the UE 515 and the scheduling grant from a resource granting component 530 of an eNodeB 505 (shown in FIG. 5).  Thus, e.g., a method 600 (See FIG. 6) may include, at Block 620, transmitting, to a first access point, a buffer status report.  Communicating component 540 (See again, FIG. 5) can transmit, to the first access point (e.g., eNodeB 505) the buffer status report.  For example, the buffer status report can indicate a size of a buffer for packet data communications at the UE 515 such that the eNodeB 505 can determine a scheduling grant for the UE 515 based on the buffer size (e.g., a larger grant when the buffer is of a larger size to allow the UE 515 to communicate additional data in a next transmission).  Similarly, method 700 of FIG. 7 can include, at Block 720, receiving, from the UE, a buffer status report.  Communicating component 520 can receive, from the UE (e.g., UE 515), the buffer status report.  In this example, OZTURK teaches that resource granting component 530 may indicate a grant of resources based on the buffer status report that may not allow for transmission of all data in the buffer, and may grant the resources to UE 515.  In this example, scheduling parameter receiving component 550 can determine an amount of resources for the second communication link 526 based at least in part on the differential between the reported buffer status and the grant received from eNodeB 505.  Accordingly, communication scheduling component 552 can configure communication of data from the buffer as reported in the buffer status report over first communication link 525 over the first communication link 525, and may configure communication of additional data from the buffer over the second communication link 526 based on the differential.  In the given example, communication scheduling component 552 can determine the buffer status based on the buffer status report communicated by communicating component 540 to eNodeB 505.  Communication scheduling component 552 can then also configure the remainder of the buffer on second communication link 526.  In this regard, OZTURK teaches that the UE 515 can transmit on first communication link 525 first, and then up to the differential on second communication link 526.  Moreover, if additional packets arrive for sending after communicating component 540 sends the buffer status report to the eNodeB 505 (e.g., and before sending another buffer status report), communication scheduling component 552 can additionally configure these packets for transmission over second communication link 526 (See OZTURK, FIGS. 5-7, paragraph [0071]).
	Narayanaswami et al. (United States Patent Application Publication No. US 2007/0124412 A1), hereinafter “Narayanaswami” discloses an approach for remote discovery of wireless client and access point configurations, especially settings associated with the power consumption of the client’s wireless interface.  Methods are disclosed that utilize packet probing techniques to remotely determine the client and access point configurations.  The probing techniques include sending packets to the client device, over the wireless LAN, at intervals calculated using data publicly available on the wireless LAN technology in use and results of previous packet probing measurements.  Measurements from several packet probes and methods for statistical data processing are used to make a determination (See Narayanaswami, Abstract).	More particularly, FIG. 2 illustrates a process (200) for probing to determine a “beacon time” parameter.  Narayanaswami notes that the disclosed parameter characterizes the WLAN base station and therefore, needs to be determined only for the first client using the base station.  As shown, the proxy starts the process at step (210).  Next a probe packet is sent to a device, a response is awaited and the response delay is measured in step (220).  If the measured response delay is not approximately equal to the predetermined parameter min_rtt in step (230), then the delay is calculated and a delay interval is traversed in step (240) before sending out another probe packet in step (220).  If the response delay is indeed approximately equal to min_rtt in step (230), then the resultant parameter beacon_time is recorded in step (250) (See Narayanaswami, FIG. 2, paragraph [0035]).	In addition, FIG. 3 illustrates a process (300) for probing to determine a “beacon interval” parameter.  As shown, the proxy starts the process at step (310).  Next, a probe packet is sent to a device, a response is awaited and the response delay is measured in step (320).  If the measured response delay is not approximately equal to min_rtt in step (330), then a new beacon multiple is selected, the expected beacon is calculated, and the next beacon is awaited in step (340) before sending out another probe packet in step (320).  If the response delay is indeed approximately equal to min_rtt in step (330), then the resultant parameter beacon_interval is recorded in step (350) (See Narayanaswami, FIG. 3, paragraph [0036]).
	The closest prior art of record, Miu et al. (United States Patent Application Publication No. US 2005/0169209 A1), hereinafter “Miu” discloses a method and system for multi-access point transmission of data using a plurality of access points.  Methods include identifying a plurality of access points to be used cooperatively in combination with each other for the transmission of data to a receiver.  The transmission of the data to the receiver via the plurality of access points is enabled utilizing at least one multi-access point transmission scheme (See Miu, Abstract).	More particularly, Miu discloses a variety of network characteristics appreciated by an exemplary embodiment of the disclosed features of the inventive method and system.  According to one embodiment, Miu teaches that video compression can be based on H.264/MPEG-4 AVC (previously known as H.26L) which provides high compression efficiency and good resilience to data packet losses, and also supports low-latency applications.  In addition, low-latency best-effort transport mechanisms, as well as potential path diversity from multiple access points can be used, where multiple paths are simultaneously employed, or alternatively where multiple paths (site selection) are switched between as a function of channel characteristics (See Miu, paragraph [0097]).	Miu further notes that end to-end latency can be affected by end-to-end (host-to-host) behavior and link behavior.  End-to-end behavior includes flow control and potential retransmits (which delay subsequent data packets).  To minimize this end-to-end latency, Miu teaches that the video is compressed at an approximately constant bit rate (CBR), packetized so that it is resilient to data packet loss and transmitted [in one embodiment] using RTP/UDP/IP.  Miu further teaches that the resilience to data packet loss, coupled with the fact that most losses occur on the wireless link (where fast link-layer retransmits can be used), obviates the need for end-to-end retransmits (See Miu, paragraph [0099]).	Miu goes on to discuss various afflictions associated with wireless LANs, most notably variations in the quality of wireless links, delays and latencies.  In particular, the quality of a wireless link generally can vary with time, and depends on radio propagation in the local environment, mobility, cross traffic, and interference from microwave ovens, Bluetooth transmitters and other sources, the effects of which contribute to data packet losses in the wireless link.  Miu teaches that while low signal quality can corrupt data transmission, contention from both exposed and hidden nodes can cause data packet collisions, and that when link losses occur, wireless networks may invoke link-layer retransmissions to recover the lost data packets, with each retransmission capable of incurring a delay of 2-22 ms (the delay grows as the randomized backoff increases with each successive failure).  Another source of latency arises from the carrier sense mechanism used in some wireless networks (e.g., 802.11).  Before sending a data packet, the transmitter detects whether the channel is busy (either from an ongoing transmission or a non 802.11 interferer).  If the channel is busy the sender (e.g., 301) blocks until the channel is free, causing a non-deterministic delay (See Miu, paragraphs [0100]-[0102]).	To overcome the above noted problems with wireless LANS, Miu discloses a novel technique involving the use of multiple access points (e.g., 305 and 307 - See FIG. 3).  Even though a client (e.g., 309 - See again, FIG. 3) conventionally talks with a single access point (AP) at any point in time, Miu teaches that there are often a number of nearby access points in the infrastructure (e.g., 303).  Each of these access points is often strategically placed at a different location, and therefore offers a different relationship to the client (e.g., 309) with respect to distance, obstructions, multipath, signal strength, contention, available bandwidth, neighboring interferers, and potential hidden nodes.  According to exemplary embodiments, Miu discloses that the distributed infrastructure of access points surrounding a client can be used to provide sender (e.g., 301) or receiver (e.g., 309) diversity and thereby improve the client’s communication from the wireless to the wired space (See Miu, FIG. 3, paragraph [0103]).	More particularly, Miu discloses that to evaluate the performance of using multiple access points for video communication with low-latency constraints, a number of experiments were conducted to collect appropriate data packet traces.  As further shown in FIG. 3, Miu teaches that a single source was used to send a uniformly spaced sequence of about 1500 byte data packets to each of two 11 Mb/s 802.11b wireless access points, (AP1) 305 and (AP2) 307 (see again, FIG. 3), over a 100 Mb/s wired Ethernet network.  The data packet spacing was a fraction (1/30th) of a second, to emulate a video frame rate of 30 frames/s.  Each data packet contained a departure timestamp and a sequence number.  Whenever a data packet arrived, the wireless access points immediately forwarded it to the same mobile receiver over the same channel using 802.11b ad-hoc mode.  The access points were physically separated by about 25 meters of lab space area that was occupied by open cubicles and had been tested to be well within radio range of each other.  The access points were configured with RTS/CTS and data packet fragmentation disabled and a factory default transmission retry limit of 16.  To minimize queuing delay, the transmission queue length was set to 6 data packets.  Miu shows that the experimental results were obtained by comparing the performance of low-latency video over single versus multiple access points.  Miu notes that ideally, the results should be representative of the average performance experienced by a mobile wireless receiver such as a PDA, laptop, etc.  However, as Miu points out, the results were highly location dependent.  That is, moving the receiver by only a few inches caused a 10-20 dBm change in signal strength and over 50% change in data packet loss rate.  This problem was addressed by collecting a 15 minute data packet trace from a mobile receiver that was pushed on a cart at walking speed.  The mobile receiver remained within 15 meters of at least one AP (and at most 40 meters from the other) at all times.  Thus, the data packet trace represented a continuous sampling of streaming performance at different locations in range of the access points (See Miu, paragraphs [0104]-[0105]).
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 1), including the features and limitations of monitoring a trace packet from a first time of arrival at the AP, a first time of departure from the AP, a second time of arrival at the AP, and a second time of departure from the AP; monitoring a buffer status of the AP at the first time of arrival and the second time of arrival; and in response to identifying a network anomaly based on the trace packet and the buffer status, adjusting a network setting at the AP.	In particular, the prior art of record fails to either explicitly disclose, teach and/or suggest, or render obvious monitoring a trace packet from a first time of arrival at the AP, a first time of departure from the AP, a second time of arrival at the AP, and a second time of departure from the AP; monitoring a buffer status of the AP at the first time of arrival and the second time of arrival, which as disclosed in paragraph [0039] of instant Specification, allows the network controller 150 to remove the forwarding time and the effects of packet processing by the AP 110 from the measurements of network latency.  That is, the claimed subject matter of monitoring a buffer status of the AP at the first time of arrival and the second time of arrival, in addition to monitoring a trace packet from a first time of arrival at the AP, a first time of departure from the AP, a second time of arrival at the AP, and a second time of departure from the AP, and adjusting a network setting at the AP in response to identifying a network anomaly based on the trace packet and the buffer status, as disclosed in paragraph [0039] provides the novel and unobvious advantage of knowing the buffer status at the AP 110, which would allow the network controller 150 to differentiate cell-wide congestion from client-specific congestion, even without knowing what local radio transmission conditions are like at the location of the client 120 or along the path of the wireless link 170 through the environment (See instant Specification, paragraph [0039]).	Each of independent claims 8 and 15 are narrower in scope than independent claim 1, as each of independent claims 8 and 15 perform limitations substantially as described in method claim 1 and also contain additional features than method claim 1; therefore, they are also allowed.
	Dependent claims 2-7, 9-14 and 16-20 further limit the allowed independent claims 1, 8 and 15, respectively; therefore, they are also allowed.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441